Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17 of J. Kim et al., US 17/320,326 (May 14, 2021) are pending.  Claims 11-17 to the non-elected invention of Group (II) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-10 are under examination on the merits.  Claims 1, 2, 4-8 are rejected.  Claims 3 and 9-10 are objectionable.   

The Examiner introduces a new ground of rejection below, that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement.  As such, this action is maintained as non-final.  MPEP § 706.07(a).  

Election/Restrictions 

Applicant previously elected Group (I), claims 1-10, without traverse in the Reply to Restriction Requirement filed on April 19, 2022.  Claims 11-17 to the non-elected invention of Groups (II) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).   The restriction is maintained as FINAL.  

Claim Objections

Claims 3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 2, 4, 6, and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by H. Stüger et al., 547 Journal of Organometallic Chemistry, 227-233 (1997) (“Stüger”) is withdrawn is view of Applicant’s amendment.  

It is noted that in the previous Office action, the additional composition/component recitations of claims 9-10 were interpreted as relating to the suggested use of “forming a film” and thus do not impose structural limitations on the claimed composition.  Upon reconsideration, claims 9 and 10 are interpreted in accordance with the discussion below in “Subject Matter Free of the Art of Record”.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


§ 102(a)(1) Rejection over CAS Abstract Registry No. 2355205-33-1 (10 Jul 2019)

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Abstract Registry No. 2355205-33-1 (10 Jul 2019) (“CAS”).  CAS discloses compound registry no. 2355205-33-1 depicted below.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This compound meets each and every limitation of claims 1, 2, 4-8 when the claimed compound is [Chemical Formula 1], R1 is -NRaRb, Ra and Rb are both isopropyl, R2 is dimethylsilyl, R3 and R4 are each methyl and R5 is hydrogen.  Note that the above compound corresponds to the claim 5 and claim 7 compound iPr2NSi2H4N(SiHMe2)2.  

CAS is prior art pursuant to 35 U.S.C. 102(a)(1) because it has a publication date of July 10, 2019, which is before the instant effective filing date of November 5, 2019.  Applicant cannot rely upon the certified copy of the foreign priority application KR 10-2018-0140389 (Nov. 15, 2018) to overcome this rejection because an English-language translation has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Note that the claim 6 preamble “A precursor composition” does not distinguish over CAS.   Neither claim 6 nor the specification require that a “precursor composition” comprise additional materials or components.  See for example, specification at page 29, [00183]-[00187].  Therefore, claim 6 reads upon a one-component composition.  Note further the claim 6 preamble recitation of “for forming a film” also does not distinguish over CAS.  The recitation of “for forming a film” does not impose any structural limitations on the claimed composition but rather is a statement of suggested use.  See MPEP § 2111.02(II).  


This interpretation is consistent with the specification, which teaches forming a film using the claimed silicon precursor compounds as one-component compositions as follows:

The silicon precursor compounds were placed in respective containers made of stainless steel and then vaporized using an argon (Ar) gas having a flow rate of 200 sccm as a carrier gas for precursor compound while heating the containers at temperatures of 30°C, 60°C and 60°C, respectively, and a process pressure of 1 torr in the reactor.

Specification at page 48, [00268].  The additional recitations of claim 8 relate to the suggested use of “forming a film” and similarly do not impose structural limitations on the claimed composition for forming a film.  Claims 1, 2, and 4-8 are therefore anticipated by CAS.  

Claims 9 and 10 are not rejected over CAS for the same reasons given below in “Subject Matter Free of the Art of Record”.  


Subject Matter Free of the Art of Record

Claims 3, 9 and 10 are free of the art of record.  The closest prior art of record is S. Kim et al, US 2021/0147451 (2021) (“Kim”) and M. Xiao et al., US 2006/0258173 (2006) (“Xiao).   

It is first noted that [Chemical Formula 2] of claim 1 is free of the art of record.  The closest art of record to claim 1 [Chemical Formula 2] is Xiao.  Xiao discloses compounds of formulae A, B, and C for thin film deposition by CVD processes.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Xiao at page 2, [0015].  Xiao discloses the following example compounds of formula B.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Xiao at page 3, [0031].  

The Xiao compounds differ from claim 1 [Chemical Formula 2] in that claim 1 recites “provided that R7 to R9 are not hydrogen at the same time”.  Xiao does not motivate one of skill in the art to modify any of the above example compounds or to select variables R and R1 in any of formulae A, B, or C so as to arrive at a claim 1 compound of [Chemical Formula 2], wherein “each of R7 to R9 is independently hydrogen, or a linear or branched C1-C3 alkyl group, provided that R7 to R9 are not hydrogen at the same time”.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)).  

The closest prior art of record to claim 3 is S. Kim et al, US 2021/0147451 (2021) (“Kim”).  Kim relates to [Chemical Formula 1].  Note first that (for the same reasons discussed above) the portion of claim 3 related to [Chemical Formula 2] is free of the art.  

Respecting claim 3 [Chemical Formula 1], Kim discloses that the following Markush grouping of compounds is useful in forming thin films.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Kim at page 2, [0015].  Kim discloses a number of examples compounds.  Kim at page 2, [0020].  Kim differs from claim 3 in that claim 3 requires that “R2 is methyl group, ethyl group, n-propyl group, iso-propyl group, n-butyl group, iso-butyl group, sec-butyl group, or tert-butyl group”.  However, in the Kim compounds, instant variable R2 is -SiR1R2R3.  Kim does motivate one of ordinary skill to substitute the -SiR1R2R3 portion of Kim chemical formula 1 with an alkyl group of instant variable R2 so as to arrive at a claim 3 compound.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)).  

The closest art of record to claims 9 and 10 is CAS Abstract Registry No. 2355205-33-1 (10 Jul 2019) (“CAS”).  As discussed above, CAS compound 2355205-33-1 does anticipate amended base claim 1.  Nonetheless, dependent claims 9 and 10 are directed to a composition requiring components in addition to the compound of base claim 1.  Respecting the additional claim 9 and 10 components, the specification teaches that “at least one of water vapor (H2O), oxygen (O2), oxygen plasma (O2 Plasma), nitrogen oxides (NO, N2O), nitrogen oxide plasma (N2O Plasma), oxygen nitride (N2O2), hydrogen peroxide (H2O2), and ozone (O3) may be used as a reaction gas to form a silicon-containing oxide film or a complex metal silicon-containing oxide film”.  Specification at page 31, [00203].  Thus, the compositions of claims 9 and 10 (based on the plain claim language and the specification) structurally require the additional component in an amount such that it acts as a “nitrogen source” or an “oxygen source”.  The paper compound disclosed by CAS cannot meet the additional component limitations of claims 9 or 10.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622